—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered December 5, 1991, convicting her of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that she was denied the effective assistance of counsel is without merit. The defendant was afforded meaningful representation (see, People v Baldi, 54 NY2d 137; People v Yancy, 189 AD2d 793; People v Ghee, 153 AD2d 954).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.